DETAILED ACTION

1. It is hereby acknowledged that 16/049082 the following papers have been received and placed of record in the file: Amendment date 05/03/21

2.	 Claims 1-50 are presented for examination. Claims 1-3,5,6,8,9,11,12,16,8-20,23-25,27,28,30,31,34,35,38,40-42, 45-50  are being amended.  Claim 4 and 26 are cancelled.  

Response to Argument

3. 	Applicant’s arguments with respect to claims 1-50, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
    


Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1-3,5,6, 8,9, 11, 12, 23-25,27,28, 30, 31,33, 34, 45-50 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-Resource Allocation for PUCCH with HARQ-ACK Discussion and Decision (3GPP TSG RAN WG1 NR Ad-Hoc#2 Qingdao, P.R. China 27th - 30th June 2017, R1-1710709) referred to as 3GPP in view of   Nayeb Nazar et al(US 2011/0243066)  

Regarding claim 1, 3GPP teaches a method for wireless communication, comprising: identifying a physical uplink control channel (PUCCH) format for a PUCCH transmission from a user equipment (UE); (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation) a PUCCH resource mapping rule based at least in part on an amount of uplink control information for the PUCCH transmission; (see 3GPP Introduction explains PUCCH resource determination rule for implicit/explicit, 2.1 explains PUCCH format for UCI with bits, 2.3 explains PUCCH format a set criteria can be used to map a PUCCH, further explains PRB by 
 and transmitting a signal indicative of the uplink transmission resource. (see 3GPP 2.2 explains DCI and UL symbol)  receiving the PUCCH transmission via the uplink transmission resource. (see 3GPP 2.1 explains HARQ-ACK  in a same PUCCH,  2.3 explains transmission duration of PUCCH)
While 3GPP explains criteria for PUCCH format and can be considered a mapping rule for PUCCH resource, however to further explain mapping rule analogous art Nazar explains higher layer parameters for PUCCH format RBs (See paragraph [0071])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nazar’s Uplink control data transmission.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve transmitting UCI in systems such as LTE-A  (see paragraph [0005])  
Regarding claim 2, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches comprising: transmitting, to the UE, explicit indication of the uplink transmission resource for the PUCCH transmission. (see 3GPP introduction and 2. discussion explains UCI with 2bits for PUCCH; see Nazar paragraph [0101],[0172] explains PUCCH resources for explicit or implicit)  

Regarding claim 3, the modified 3GPP taught the method of claim 2, as described above.  The modified 3GPP further teaches wherein: the explicit indication of the uplink transmission 
Regarding claim 11, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein identifying the PUCCH format for the PUCCH transmission comprises: determining whether the PUCCH format is a short PUCCH format or a long PUCCH format. (see 3GPP 2.4 explains long and short PUCCH; Nazar paragraphs [0300],[0301],[0306] explains shortened PUCCH format )  Regarding claim 12, the modified 3GPP taught the method of claim 1, as described above. The modified 3GPP further teaches wherein: the uplink transmission resource for the PUCCH transmission comprises one or more of a starting symbol, a symbol range within an uplink transmission time interval, one or more resource blocks, a cyclic shift, or an orthogonal cover code. (see 3GPP 2.2 explains start symbol, see Nazar paragraphs [0071], [0073] explains PUCCH RBs and cyclic shift)  Regarding claim 23, 3GPP teaches a method for wireless communication, comprising: identifying a physical uplink control channel (PUCCH) format for transmitting a PUCCH transmission from a user equipment (UE); (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation) identifying a PUCCH resource mapping rule based at least in part on an amount of uplink control information for the PUCCH transmission; (see 3GPP Introduction explains PUCCH resource determination rule for implicit/explicit, 2.1 explains 
While 3GPP explains criteria for PUCCH format and can be considered a mapping rule for PUCCH resource, however to further explain mapping rule analogous art Nazar explains higher layer parameters for PUCCH format RBs (See paragraph [0071])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nazar’s Uplink control data transmission.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve transmitting UCI in systems such as LTE-A  (see paragraph [0005])  

Regarding claim 24, the modified 3GPP taught the method of claim 23, as described above. The modified 3GPP further teaches comprising: receiving an explicit indication of the uplink transmission resource for the PUCCH transmission. (see 3GPP 2.2 explains start symbol, see Nazar paragraphs [0071], [0073] explains PUCCH RBs and cyclic shift)  

Regarding claim 25, the modified 3GPP taught the method of claim 24, as described above. The modified 3GPP further teaches wherein: the explicit indication of the uplink transmission resource for the PUCCH transmission comprises an index representative of the uplink 
Regarding claim 33, the modified 3GPP taught the method of claim 23, as described above. The modified 3GPP further teaches wherein identifying the PUCCH format for the PUCCH transmission comprises: determining whether the PUCCH format is a short PUCCH format or a long PUCCH format. (see 3GPP 2.4 explains long and short PUCCH; Nazar paragraphs [0300],[0301],[0306] explains shortened PUCCH format )  Regarding claim 34, the modified 3GPP taught the method of claim 23, as described above.  The modified 3GPP further teaches wherein: the uplink transmission resource for the PUCCH transmission comprises one or more of starting symbol, a symbol range within an uplink transmission time interval, one or more resource blocks, a cyclic shift, or an orthogonal cover code. (see 3GPP 2.2 explains start symbol)  
Regarding claim 45, 3GPP teaches an apparatus for wireless communication, comprising: means for identifying a physical uplink control channel (PUCCH) format for recieving a PUCCH transmission from a user equipment(UE); (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  means for identifying a PUCCH resource mapping rule based at least in part on an amount of uplink control information for the PUCCH tranamission; (see 3GPP Introduction explains PUCCH resource determination rule for implicit/explicit, 2.1 explains PUCCH format for UCI with bits, 2.3 explains PUCCH format a set criteria can be used to map a PUCCH, further explains PRB by 2-bit ARI)    means for 
While 3GPP explains criteria for PUCCH format and can be considered a mapping rule for PUCCH resource, however to further explain mapping rule analogous art Nazar explains higher layer parameters for PUCCH format RBs (See paragraph [0071])  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nazar’s Uplink control data transmission.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve transmitting UCI in systems such as LTE-A  (see paragraph [0005])  
Regarding claim 46, 3GPP teaches an apparatus for wireless communication at a user equipment(UE), comprising: means for identifying a physical uplink control channel (PUCCH) format for transmission  PUCCH transmission to a base station; (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  means for identifying a PUCCH resource mapping rule based at least in part on an amount of uplink control information for the PUCCH transmission;  (see 3GPP Introduction explains PUCCH resource determination rule for implicit/explicit, 2.1 explains PUCCH format for UCI with bits, 2.3 explains PUCCH format a set criteria can be used to map a PUCCH, further explains PRB by 2-bit ARI)   means for determining an uplink transmission resource for the PUCCH transmission based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.1 and 2.3 explains mapping criteria)and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nazar’s Uplink control data transmission.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve transmitting UCI in systems such as LTE-A  (see paragraph [0005])  

Regarding claim 47, 3GPP teaches an apparatus for wireless communication comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: identify a physical uplink control channel (PUCCH) format for receiving a PUCCH transmission from a user equipment; (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  identify a PUCCH resource mapping rule based at least in part on an amount of uplink control information for the PUCCH transmission   (see 3GPP Introduction explains PUCCH resource determination rule for implicit/explicit, 2.1 explains PUCCH format for UCI with bits, 2.3 explains PUCCH format a set criteria can be used to map a PUCCH, further explains PRB by 2-bit ARI)  determine an uplink transmission resource for the PUCCH transmission based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.1 and 2.3 explains mapping criteria) and transmit a signal indicative of the uplink transmission resource. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nazar’s Uplink control data transmission.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve transmitting UCI in systems such as LTE-A  (see paragraph [0005])  
Regarding claim 48, 3GPP teaches an apparatus for wireless communication at a user equipment(UE), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: identify a physical uplink control channel (PUCCH) format for transmitting a PUCCH transmission; (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  identify a PUCCH resource mapping rule based at least in part on an amount of uplink control information for the PUCCH transmission;  (see 3GPP Introduction explains PUCCH resource determination rule for implicit/explicit, 2.1 explains PUCCH format for UCI with bits, 2.3 explains PUCCH format a set criteria can be used to map a PUCCH, further explains PRB by 2-bit ARI)   receive a signal indicative of an uplink transmission resource to be used for the PUCCH transmission; (see 3GPP 2.1 and 2.3 explains mapping criteria)determine anuplink transmission resource for the PUCCH transmission based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.3 explains mapping criteria) and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nazar’s Uplink control data transmission.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve transmitting UCI in systems such as LTE-A  (see paragraph [0005])  
Regarding claim 49, 3GPP teaches a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: identify a physical uplink control channel (PUCCH) format for receiving a PUCCH transmission from a user equipment; (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  identify a PUCCH resource mapping rule based at least in part on an amount of uplink control information for the PUCCH transmission;  (see 3GPP Introduction explains PUCCH resource determination rule for implicit/explicit, 2.1 explains PUCCH format for UCI with bits, 2.3 explains PUCCH format a set criteria can be used to map a PUCCH, further explains PRB by 2-bit ARI)     determine an uplink transmission resource for the PUCCH transmission based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.1 and 2.3 explains mapping criteria)and receive the PUCCH transmission via the uplink transmission resource. (see 3GPP 2.2 explains DCI and UL symbol)  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nazar’s Uplink control data transmission.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve transmitting UCI in systems such as LTE-A  (see paragraph [0005])  
Regarding claim 50, 3GPP teaches a non-transitory computer readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: identify a physical uplink control channel (PUCCH) format for receiving  a PUCCH transmission; (see 3GPP 2.2 explains identify time-domain resource for long PUCCH without slot aggregation)  identify a PUCCH resource mapping rule based at least in part on an amount of uplink control information for the PUCCH transmission;  (see 3GPP Introduction explains PUCCH resource determination rule for implicit/explicit, 2.1 explains PUCCH format for UCI with bits, 2.3 explains PUCCH format a set criteria can be used to map a PUCCH, further explains PRB by 2-bit ARI)    determine an uplink transmission resource for the PUCCH transmission based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.3 explains mapping criteria) and transmit the PUCCH transmission via the uplink transmission resource. (see 3GPP 2.2 explains DCI and UL symbol)  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nazar’s Uplink control data transmission.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve transmitting UCI in systems such as LTE-A  (see paragraph [0005])  

   
6. Claims 5-6, 9, 27-28, 30, 31 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-Resource Allocation for PUCCH with HARQ-ACK Discussion and Decision (3GPP TSG RAN WG1 NR Ad-Hoc#2 Qingdao, P.R. China 27th - 30th June 2017, R1-1710709) referred to as 3GPP in view of Nayeb Nazar et al(US 2011/0243066)  in further view of  Park (US 2014/0133411 A1), 


Regarding claim 5, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule comprises: identifying a first resource mapping rule based at least in part on  the amount of uplink control information for the PUCCH transmission being less than or equal to a threshold amount. (see 3GPP 2.3 explains mapping criteria; see Park [0018] explains subframe for PUCCH transmission of self-
Regarding claim 6, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule comprises: identifying a first set of uplink transmission resources based at least in part on the amount of uplink control infromation being less than or equal to the threshold amount, wherein the first set comprises uplink transmission resources having a PUCCH format compatible with the amount of uplink control data being less than or equal to the threshold amount; (see 3GPP 2.3 explains mapping criteria; see Park paragraph [0079] explains ACK/NACK bits see Park paragraph [0077] explains less than and greater, [0084],[0106] explains rb and prb) identifying a number of uplink transmission resources included in the first set; and identifying a first resource mapping rule based at least in part on a number of uplink transmission resources included in the first set being above a threshold number of uplink transmission resources. (see 3GPP 2.3 explains mapping criteria; see Park paragraph [0079] explains ACK/NACK bits see Park paragraph [0077] explains less than and greater than threshold)It would have been obvious to one of ordinary skill in the art before the effective filling date of 
Regarding claim 8, the modified 3GPP taught the method of claim 1, as described above. The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule comprises: identifying a second resource mapping rule when based at least in part on the amount of uplink control data information for the PUCCH transmission being above a threshold amount. (see 3GPP 2.3 explains mapping criteria; see 3GPP 2.3 explains mapping criteria; see Nazar paragraphs [0101], [0308] explains PUCCH for implicit or explicit; Park paragraph [0079] explains ACK/NACK bits see Park paragraph [0077] explains less than and greater, [0084],[0106] explains rb and prb)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Park’s adjusting UE transmission and reception.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to improve communication by reducing interference. (See paragraph [0004])  
Regarding claim 9, the modified 3GPP taught the method of claim 1, as described above. The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule comprises:

Regarding claim 27, the modified 3GPP taught the method of claim 23, as described above. The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule comprises: identifying a first resource mapping rule if the amount of uplink control data information for the PUCCH transmission being below a threshold amount. (see 3GPP 2.3 explains mapping criteria; see Park [0018] explains subframe for PUCCH transmission of self-interference [0116], also includes parameters and strength and PCC  [0117] explains PUCCH less than a defined interference threshold  )
Regarding claim 28, the modified 3GPP taught the method of claim 27,  as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule comprises: identifying a first set of uplink transmission resources based at least in part on the amount of uplink control data being less than or equal to the threshold amount, (see 3GPP 2.3 explains mapping criteria; see Park paragraph [0079] explains ACK/NACK bits see Park paragraph [0077] explains less than and greater, [0084],[0106] explains rb and prb) and identifying a first resource mapping rule based at least in part on a number of uplink transmission resources included in the first set being above a threshold number of uplink transmission resources. (see 3GPP 2.3 explains mapping criteria; see Park paragraph [0079] explains ACK/NACK bits see Park paragraph [0077] explains less than and greater than threshold)Regarding claim 30, the modified 3GPP taught the method of 23, as described above The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule based at least in part on the PUCCH format comprises: identifying a second resource mapping rule based at least in part on the amount of uplink control data information for the PUCCH transmission being above a 
Regarding claim 31, the modified 3GPP taught the method of claim 30, as described above.  The modified 3GPP alone does not explicitly explain all the limitation, however introducing Park further teaches wherein identifying the PUCCH resource mapping rule comprises: identifying a second set of uplink transmission resources based at least in part on the amount of uplink control data being above the threshold amount, (see 3GPP 2.3 explains mapping criteria; see Park paragraph [0079] explains ACK/NACK bits see Park paragraph [0077] explains less than and greater, [0084],[0106] explains rb and prb)  ; and identifying a second  resource mapping rule based at least in part on a number of uplink transmission resources included in the second set being less than or equal to a threshold number of uplink transmission resources. (see 3GPP 2.3 explains mapping criteria; see Nazar paragraphs [0101], [0308] explains PUCCH for implicit or explicit see Park paragraph [0079] explains ACK/NACK bits see Park paragraph [0077] explains less than and greater than threshold)
7. Claims 21,22,43,44 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-Resource Allocation for PUCCH with HARQ-ACK Discussion and Decision (3GPP TSG RAN WG1 NR Ad-Hoc#2 Qingdao, P.R. China 27th - 30th June 2017, R1-1710709) referred to as 3GPP in view of  Nayeb Nazar et al(US 2011/0243066)  in further view of Nory (US 2018/0076942 A1),   

Regarding claim 21, the modified 3GPP taught the method of claim 1, as described 7above. 3GPP does not explicitly disclose these limitations, however introduction of Nory teaches wherein: the uplink transmission resource comprises resources within more than one transmission time interval (TTI). (see Nory paragraph [0032] explains multiple set of resources, and TTI and STTI)  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nory’s method for scheduling uplink transmissions with reduced latency.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to /reduce latency of communication signals (See paragraph [0004])     
Regarding claim 22, the modified 3GPP taught the method of claim 1, as described above. 3GPP does not explicitly disclose these limitations, however with the introduction of Nory does teach wherein: the uplink transmission resource comprises more than one set of resources within one transmission time interval (TTI). (see Nory paragraph [0032] explains multiple set of resources)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Nory’s method for scheduling uplink transmissions with reduced latency.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to reduce latency of communication signals (See paragraph [0004]) 
    
     


8. Claims 13, 14, 16- 20 , 35-36, 38- 42 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-Resource Allocation for PUCCH with HARQ-ACK Discussion and Decision (3GPP ,
  
Regarding claim 13, the modified 3GPP taught the method of claim 1, as described above.  3GPP alone does not explicitly disclose the limitations, however with Chae teaches further comprising: identifying a transmission time interval (TTI) mapping rule based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.2, 2.3)  determining a TTI in which the uplink transmission resource is to be used for the PUCCH transmission based at least in part on the TTI mapping rule; (see Chae paragraph [0089],[0091],[0093] explains QPSK mapping for  TTI)   and transmitting a signal indicative of the TTI. (see Chae paragraph [0089],[0091],[0093] explains QPSK mapping for  TTI)  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Chae’s method for transmitting receipt confirmation reply in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to prevent collisions between resources (See paragraph [0020])  

Regarding claim 14, the modified 3GPP taught the method of claim 13, as described above.  The modified 3GPP further teaches comprising: including in the signal indicative of the TTI an explicit indication of the TTI. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  



Regarding claim 17, the modified 3GPP taught the method of claim 16, as described above.  The modified 3GPP further teaches wherein: the implicit TTI mapping rule comprises applying an offset relative to a current TTI used for a current PUCCH transmission. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  

Regarding claim 18, the modified 3GPP taught the method of claim 13, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an explicit TTI mapping rule when the PUCCH resource mapping rule is a second resource mapping rule. ( see Nazar paragraphs [0101], [0308] explains PUCCH for implicit or explicit;  see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  Regarding claim 19, the modified 3GPP taught the method of claim 13, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an implicit uplink transmission time interval mapping rule when the PUCCH resource mapping rule is an explicit PUCCH resource mapping rule. ( see Nazar paragraphs [0101], [0308] explains PUCCH for implicit or explicit  
Regarding claim 35, 3GPP taught the method of claim 23, as described above. 3GPP alone does not teach these limitations however with Chae teaches comprising: identifying a transmission time interval (TTI) mapping rule based at least in part on the PUCCH resource mapping rule; (see 3GPP 2.2, 2.3)   determining a TTI in which the uplink transmission resource is to be used for the PUCCH transmission based at least in part on the TTI mapping rule; and transmitting the PUCCH transmission within the TTI. (see Chae paragraph [0089],[0091],[0093] explains QPSK mapping for  TTI)  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the modified 3GPP to include Chae’s method for transmitting receipt confirmation reply in wireless communication system.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to prevent collisions between resources (See paragraph [0020])     


Regarding claim 38, the modified 3GPP taught the method of claim 35, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an implicit TTI mapping rule when the PUCCH resource mapping rule is a first resource mapping rule. (see Nazar paragraphs [0101], [0308] explains PUCCH for implicit or explicit   see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  

Regarding claim 39, the modified 3GPP taught the method of claim 38, as described above. The modified 3GPP further teaches wherein: the implicit TTI mapping rule comprises applying an offset relative to a current TTI used for a current PUCCH transmission. (see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  

Regarding claim 40, the modified 3GPP taught the method of claim 35, as described above. The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an explicit TTI mapping rule when the PUCCH resource mapping rule is a second resource mapping rule. (see Nazar paragraphs [0101], [0308] explains PUCCH for implicit or explicit see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  



Regarding claim 42, the modified 3GPP taught the method of claim 35, as described above.  The modified 3GPP further teaches wherein identifying the TTI mapping rule based at least in part on the PUCCH resource mapping rule comprises: identifying an implicit TTI mapping rule when the PUCCH resource mapping rule is a second resource mapping rule. (see Nazar paragraphs [0101], [0308] explains PUCCH for implicit or explicit see Chae paragraph [0052],[0055],[0091] explains the use of DCI and UCI for PUCCH)  


					Allowable Subject Matter
9.  Claims 7, 10, 15 and 29, 32, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgard can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478